Citation Nr: 1024928	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
chronic cervical and trapezial muscle strain.  

2.  Entitlement to an initial rating in excess of 30 percent for 
migraine and cervicogenic headaches.  

3.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, right upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, left upper extremity.  

5.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, right lower extremity.  

6.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity.  

7.  Entitlement to service connection for residuals of a low back 
injury.  

8.  Entitlement to service connection for trochanteric bursitis 
of the bilateral hips, to include as secondary to service-
connected disabilities.  

9.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2002, May 2006, September 2008, and December 
2009 decisions rendered by the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The October 2002 rating decision denied service connection for a 
neck disorder, a back disorder, cervicogenic headaches, facial 
numbness, tongue numbness and peripheral neuropathy of the upper 
and lower extremities.  The Veteran filed a timely October 2003 
notice of disagreement to all denied claims.  The RO issued a 
June 2004 statement of the case, and the Veteran filed a July 
2004 substantive appeal.  

In the May 2006 decision, the RO granted service connection for 
peripheral neuropathy affecting the right and left, upper and 
lower extremities.  Initial 20 percent evaluations were assigned 
for each extremity affected, effective July 1, 2004.  

The case came before the Board in March 2007, at which time the 
Board denied service connection claims for a neck disorder, a 
back disorder, cervicogenic headaches, facial numbness, and 
tongue numbness.  In that decision, the Board also noted that 
service connection for peripheral neuropathy affecting the 
bilateral upper and lower extremities was granted by way of the 
May 2006 decision and that the Veteran had not yet filed a notice 
of disagreement as to the initial ratings assigned.  

The Veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
addition, in March 2007, the Veteran filed with the RO a notice 
of disagreement as to the disability ratings assigned by the May 
2006 RO decision that granted service connection for peripheral 
neuropathy.  

While the matter was pending before the Court, in August 2008, 
the Veteran's attorney and a representative of VA's Office of 
General Counsel filed a joint motion for partial remand.  In an 
Order issued in August 2008, the Court granted the motion, 
vacating the portion of the Board's March 2007 decision denying 
service connection for residuals of neck injury, residuals of a 
back injury, and for cervicogenic headaches.  The Joint Motion 
indicated that the Veteran was not pursuing an appeal as to the 
portion of the Board's decision denying entitlement to service 
connection for facial numbness and tongue numbness.

In September 2008, the RO issued a statement of the case 
addressing the disability ratings assigned for peripheral 
neuropathy.  The Veteran perfected his appeal as to those issues 
in October 2008.  

In addition, in September 2008, the RO issued a decision denying 
a rating in excess of 30 percent for a service-connected migraine 
headache disorder, denied a claim for service connection for 
trochanteric bursitis of the hips, and denied a claim for TDIU.  
The Veteran filed a timely notice of disagreement and, following 
the issuance of a statement of the case, timely perfected his 
appeal.  

In February 2009, in order to comply with the terms of the joint 
motion for remand, the Board remanded the issues of service 
connection for residuals of neck injury, a back injury, and for 
cervicogenic/muscle contraction headaches to the RO.  

After undertaking the requested development, in December 2009, 
the RO issued a decision granting service connection for chronic 
cervical and trapezial muscle strain.  A 20 percent disability 
evaluation was assigned, effective February 5, 2002.  In 
addition, the RO granted service connection for cervicogenic 
headaches, rated them as part of the service-connected migraine 
headache disorder, in essence continuing the 30 percent rating 
for the disability.  

The Veteran disagreed with the initial disability rating assigned 
for the cervical and trapezial muscle strain and continued his 
appeal as to the rating for the headache disability.  The RO 
issued a statement of the case in January 2010 and the Board's 
accepts documents submitted by the appellant's attorney as 
constituting a formal appeal.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (VA waives objection to timeliness of substantive 
appeal by taking actions that lead the Veteran to believe that an 
appeal was perfected).

The issues of service connection for trochanteric bursitis of the 
bilateral hips and entitlement to a TDIU require additional 
development and are REMANDED to the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Cervical and trapezial muscle strain results in forward 
flexion to 35-40 degrees and even after consideration of any 
functional loss is not shown to result in severe limitation of 
motion, forward flexion to 15 degrees or less or unfavorable 
ankylosis of the entire cervical spine.  

2.  Migraine and cervicogenic headaches do not result in very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  

3.  Peripheral neuropathy of the right and left upper extremities 
results in numbness and is generally mild and is not shown to 
result in moderate or severe incomplete paralysis of the affected 
nerve.  

4.  Peripheral neuropathy of the right and left lower extremities 
results in numbness and is generally mild and is not shown to 
result in moderately severe or severe incomplete paralysis of the 
affected nerve.  

5.  A low back disability is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service, nor due to or aggravated by service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for the service-connected chronic 
cervical and trapezial muscle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237 (2009), 4.71a, Diagnostic Code 
5290 (2003).

2.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for a migraine and cervicogenic 
headache disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 ); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2009).  

3.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for peripheral neuropathy of the 
right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
8712 (2009).

4.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for peripheral neuropathy of the 
left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
8713 (2009).

5.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
8720 (2009).  

6.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
8720 (2009).

7.  The criteria for service connection for residuals of a low 
back injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009). 

The claims for higher initial ratings for cervical and trapezial 
muscle strain, migraine and cervicogenic headaches, and 
peripheral neuropathy affecting the bilateral upper and lower 
extremities arise from the Veteran's disagreement with the 
initial ratings assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

As for the Veteran's service connection claims, under the VCAA, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in June 2002, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection for a neck injury, back injury, peripheral 
neuropathy, and headaches.  A pre-adjudication notice letter 
issued in October 2007, provided notice of the criteria for 
service connection for a bilateral hip disability and for TDIU.  
These letters also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Veteran was afforded several VA examinations in connection 
with the claims.  Those examinations are considered adequate for 
rating purposes and are discussed in greater detail below.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation (38 C.F.R. § 4.1), where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Id.

A.  Cervical and Trapezial Muscle Strain

In the December 2009 decision on appeal, the RO granted service 
connection for chronic cervical and trapezial muscle strain, 
previously claimed as a neck injury.  The RO found that the 
Veteran's statements that he fell and injured his neck in boot 
camp to be credible and further found competent evidence linking 
a current disability to the in-service injury.  A 20 percent 
evaluation was assigned, pursuant to 38 C.F.R. § 4.71a Diagnostic 
Code 5237, effective since February 5, 2002.  

During the pendency of the Veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine have been 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The amendment assigned new diagnostic 
codes, and provided for the evaluation of all spine disabilities 
under a single General Rating Formula for Diseases and Injuries 
of the Spine, unless the disability is rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and/or (2) 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at any 
time on or after September 26, 2003.  The effective date of any 
rating assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board must 
apply only the earlier version of the regulation for the period 
prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date of 
the Act or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2009).  

The Veteran's cervical and trapezial strain was rated utilizing 
Diagnostic Code 5237, cervical strain, under the most recent 
amendment to the rating criteria.  

Under the criteria in effect prior to the amendment, limitation 
of motion of the cervical spine was rated utilizing Diagnostic 
Code 5290.  38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5290, a 10 percent evaluation is for application when there is 
slight limitation of motion of the cervical spine.  A 20 percent 
rating is for application when there is moderate limitation of 
motion; and a 30 percent evaluation is for application when there 
is severe limitation of motion.  

Disabilities of the spine, excepting degenerative disc disease, 
which may be rated as all other spine disabilities or under 
separate criteria for disc disease, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The Formula 
provides, in relevant part, that a 20 percent rating is warranted 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical spine.  

Additionally, under Note (1): Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are separately evaluated under an appropriate 
Diagnostic Code.  Id.  

Note (2): For VA compensation purposes, normal forward flexion of 
the cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45, and left and 
right lateral rotation from 0 to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal movement provided 
in this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

First, in reviewing the evidence of record applied to the old 
criteria, the Board finds that at no point during the appeal does 
the evidence show severe limitation of the cervical spine in 
order to warrant an evaluation in excess of 20 percent.  For 
example, on VA examination in July 2005, upon physical 
examination of the cervicothoracic spine he was able to perform 
25 degrees of extension, 40 degrees of flexion, 18 degrees of 
lateral flexion, and 60 degrees of rotation, all with minimal 
pain.  While a December 2005 statement from a chiropractor 
indicates that the Veteran was occasionally seen with complaints 
of severe back pain, the associated VA outpatient treatment 
records for this period do not document reports of pain or 
treatment for cervical spine pain.  

When the Veteran underwent additional VA examination in October 
2007, the examiner noted partially decreased extension on the 
right and left lateral rotation.  No range of motion studies were 
performed, but based on the limited findings, the evidence does 
not suggest severe loss of range of motion.  

Finally, the October 2009 VA examination report notes the Veteran 
reports of persistent pain across the neck.  However, range of 
motion was not severely restricted.  In this respect, the Veteran 
was able to demonstrate forward flexion of 35 degrees, extension 
of 10 degrees, right and left lateral flexion of 10 degrees, and 
right and left lateral rotation of 10 degrees.  

In terms of the new rating criteria, again, the evidence does not 
support the assignment of a rating in excess of 20 percent.  
Range of motion studies, reported above, revealed cervical 
flexion ranging from 35-40 degrees.  The evidence does not show, 
however, forward flexion of the cervical spine to 15 degrees or 
less, nor is there evidence of favorable ankylosis.  Hence, the 
criteria for a rating in excess of 20 percent under the new 
criteria are not met.  

The Board has considered the application of other potentially 
applicable Diagnostic Codes.  However, the Veteran has not been 
diagnosed with intervertebral disc syndrome.  To the extent that 
he has the condition, it is not shown to result in 
"incapacitating episodes" sufficient to warrant a rating higher 
than that currently assigned.  

The Board has also considered the Veteran's attorney's argument 
that a higher rating is warranted on the basis of functional 
loss.  VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (2009).  

The Board finds, however, that a higher rating is not warranted 
on the basis of functional loss.  Here, the new rating criteria 
take into consideration the effect of pain.  Similarly, the 
examiner in October 2009 noted that he could have flare-up with 
repetitive activity.  The associated treatment records, however, 
do not document complaints or treatment for flare-up or symptoms 
that would more nearly approximate the criteria for a higher 
evaluation.  In this respect, the examiner in October 2009 noted 
that the degenerative changes to the cervical spine were 
"minimal and average for somebody of his age."  In short, even 
with consideration of the complaint of pain, greater limitation 
of motion as contemplated under the appropriate rating criteria 
is not approximated.  

B.  Migraine and Cervicogenic Headaches

Concerning the claim for a higher initial rating for a headache 
disorder, the record reflects that in an October 2002 decision, 
the RO granted service connection for a migraine headache 
disability and assigned an initial 30 percent rating.  As noted 
above, cervicogenic headaches were not considered a part of the 
headache disability at that time.  It was not until the December 
2009 RO decision that cervicogenic headaches were considered a 
part of the headaches disability.  

The headache disability is rated under Diagnostic Code 8100 which 
pertains to migraine headaches.  Under this provision, a 10 
percent evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the previous 
several months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring on an 
average once a month over the previous several months.  A 50 
percent evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100 
(2009).

The rating criteria do not define "prostrating."  By way of 
reference, the Board notes that according to DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  

The Court has noted that the term "productive of severe economic 
inadaptability" can be read as meaning "producing" or "capable 
of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 
(2004).  

Turning to the evidence of record, during a September 2002 VA 
examination, the Veteran was noted to have one severe migranious 
headache per month and approximately nine cervicogenic headaches 
per month.  While this evidence shows very frequent headaches, 
only occasionally are they of such severity to be prostrating.  

During a VA examination in July 2005, the Veteran reported that 
the severe headaches occurred approximately twice per month and 
lasted several hours in duration.  He also had mild, occipitally 
based headaches that occurred once a day and lasted several 
hours.  This evidence does not show, however, very frequent 
completely prostrating and prolonged attacks, and thus, does not 
approximate the criteria for a 50 percent rating.  

In a statement received in February 2006, the Veteran reported 
that the history contained in the examination report was 
incorrect and that he actually suffered from 3-4 debilitating 
headaches per month.  The debilitating headaches reportedly 
lasted the entire month.  The Board has considered the Veteran's 
self reported history, and while he as a lay person is clearly 
competent to describe his headache symptoms, his reports are 
inconsistent with the VA outpatient treatment records during this 
time period that do not contain evidence of such disabling 
headaches.  

A VA examination in October 2007 noted the Veteran's complaints 
of migraine and cervicogenic headaches.  The migraines were 
associated with nausea and vomiting, with vomiting occurring on 
average 1-2 times per month.  He stated that the headaches 
occurred about once a week and lasted from four hours to all day.  
The cervicogenic headaches reportedly occurred all the time.  
Given the Veteran's description of the headaches, the Board finds 
that they are most accurately described by the 30 percent rating 
criteria.  While the cervicogenic headaches occur with great 
frequency, the Board cannot find that they are very frequent and 
completely prostrating.  The associated VA outpatient treatment 
records show treatment for several disabling conditions, but only 
include isolated references to any headache disability.  

Similarly, the evidence adduced during a November 2009 VA 
examination did not show very completely prostrating headaches 
and prolonged attacks productive of severe economic 
inadaptability.  At that time, while migraines reportedly 
occurred once a week, the examiner noted that they only caused 
mild occupational and social dysfunction.  

While the Board is sympathetic to the fact that the Veteran has a 
headache disorder that includes migraine and cervicogenic 
headaches, the evidence is not so evenly balanced to conclude 
that the criteria for a 50 percent rating are more nearly 
approximated.  Given such, the Board concludes that the criteria 
for a higher initial rating have not been met and the claim must 
be denied.  

C.  Peripheral Neuropathy

In the May 2006 rating decision on appeal, the RO determined that 
the Veteran was exposed to cold weather during active duty 
service in Korea.  Although there was contradicting evidence on 
whether a current disability was associated with service, the RO 
afforded the Veteran the benefit of the doubt and granted service 
connection for peripheral neuropathy affecting both the upper and 
lower extremities.  

The Veteran contends that an initial rating in excess of 20 
percent for peripheral neuropathy is warranted.  In the 
alternative, he alleges that a new VA examination is required to 
address the severity of the condition.  

The Veteran is in receipt of separate 20 percent evaluations for 
peripheral neuropathy affecting the right upper, left upper, 
right lower, and left lower extremities.  The disability is rated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8712, 8713, and 
8720.  Diagnostic Code 8712 addresses neuralgia of the lower 
radicular group.  Diagnostic Code 8713 addresses neuralgia of all 
radicular groups.  Diagnostic Code 8720 addresses neuralgia of 
the sciatic nerve.  The Veteran is right hand dominant.  

Disability involving a neurological disorder is ordinarily to be 
rated in proportion to the impairment of motor, sensory, or 
mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve 
injuries and their residuals, attention should be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  Id.  
Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate, incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to completed paralysis of the affected 
nerve.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

For the upper extremity peripheral neuropathy, a 20 percent 
rating is assigned for mild incomplete paralysis of the lower 
radicular group or all radicular groups.  38 C.F.R. § 4.124a, 
Diagnostic Code 8712 and 8713.  Higher ratings are warranted 
where there is moderate or severe incomplete paralysis of the 
affected nerve or where there is complete paralysis of the 
affected nerve.  For the lower extremities, a rating a 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve.  Higher ratings are warranted where there is 
moderately severe or severe incomplete paralysis of the affected 
nerve or where there is complete paralysis of the affected nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has reviewed the evidence of record for the period from 
the effective date for the grant of service connection, July 1, 
2004, to present for evidence that the service-connected 
disabilities more nearly approximate the criteria for a higher 
rating.  The Board finds, however, that the preponderance of the 
evidence is against the claims.  

Here, the Veteran underwent a VA Cold Injury Protocol Examination 
in July 2005.  Despite the Veteran's subjective complaints of 
pain in cold weather, changes in color, numbness, tingling, and 
swelling, an EMG test revealed no denervation in any muscle 
tested.  Clearly, this objective evidence does not include 
findings consistent with a higher rating.  Similarly, a VA Spine 
examination that same month revealed only sensorimotor 
neuropathy.  

VA outpatient treatment records during this period do not 
document symptoms of peripheral neuropathy approximating the 
criteria for moderate incomplete paralysis.  A letter from the 
Veteran's private physician in 2005 linked the peripheral 
neuropathy to service but did not include findings as to the 
severity of the condition.  

In November 2006, the private physician provided a statement 
indicating that the peripheral neuropathy resulted in decreased 
sensation below the knees and below the mid forearm, burning pain 
in the legs, weakness in the tibialis anterior muscles 
bilaterally and was starting to get a foot drop.  He noted that 
his balance had deteriorated as well.  While this statement alone 
would suggest findings consistent with a higher rating, the Board 
finds that the statement is not supported by other objective 
evidence of record.  For example, no physical examination or 
nerve conduction tests were provided and it is unclear as to the 
basis for the private physician's conclusions.  To the contrary, 
the Board finds more probative the evidence obtained during the 
October 2007 VA examination.  That examination noted that the 
Veteran's motor strength in all four extremities was equal.  
There was no evidence of atrophy.  Peripheral pulses were normal.  
These objective physical examination findings do not support a 
higher evaluation.  

Similarly, an EMG examination conducted that same month did not 
include findings supportive of a higher evaluation.  Again there 
were no findings of denervation.  There was no evidence of foot 
drop and peripheral neuropathy was noted as only lower 
neuropathy, which was found to be "mild," while there was no 
evidence of upper neuropathy.  In addition, the examiner noted 
that the mild neuropathy was not likely to affect the Veteran's 
ability to function of participate in activities.  

Finally, a VA spine and neurologic examination in October 2009 
did not reveal findings consistent with a higher evaluation.  
Rather, the spine examination noted polyneuropathy and some 
decreased sensation in the hands and lower extremities.  The 
neurologic examination noted normal muscle strength, but 
decreased sensory response to touch.  The Veteran's coordination 
and gait were intact.  

Given these findings, the great weight of the objective medical 
evidence does not support the assignment of a rating in excess of 
20 percent.  The Board has also considered the Veteran's lay 
testimony.  He is certainly competent to describe numbness in the 
extremities.  The Board finds, however, the objective examination 
reports to constitute the most probative evidence as to the 
severity of the disability.  

Finally, the Board notes the Veteran's attorney's suggestion to 
the Board that a contemporaneous examination is warranted as 
there was no examination since 2005.  The Board finds that no new 
examination is required.  The record reveals that the Veteran has 
been examined since 2005, most notably in 2007, and to a lesser 
extent in 2009.  While the Veteran identifies current VA 
treatment for his peripheral neuropathy, there is no indication 
in those records that the disabilities worsened in severity.  
Thus, the Board finds that the evidence of record is sufficient 
to rate the disabilities.  

Based on the foregoing, the claim for an initial evaluation 
higher than 20 percent for peripheral neuropathy to the bilateral 
upper and lower extremities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107 (West 2002).  

D.  Extra-Schedular consideration

Finally, the rating schedule represent as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Veteran's cervical spine, headache, and peripheral neuropathy 
symptoms are described above and are contemplated by the rating 
criteria.  The rating criteria reasonably describe the Veteran's 
disability.  In addition, while the Veteran is unemployed, it is 
not shown that the disability causes marked interference with 
employment or result in hospitalizations.  Hence, referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

III.  Service Connection for Residuals of a Back Injury

The Veteran contends that a current low back disability is due to 
an injury sustained during active duty service.  Specifically, he 
alleges that he sought treatment in December 1955 for a growth on 
his back.  He states that he was offered but declined surgery for 
the growth.  Thereafter, he contends that the growth would swell, 
burst, and drain.  

The laws pertinent to the claims for service connection are as 
follows:  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009). 

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Finally, service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  

Here, there is evidence of a current low back disability.  During 
VA examination in October 2009, for example, the Veteran was 
diagnosed with chronic lumbosacral degenerative changes, status 
post lumbar laminectomy for left lower extremity radiculopathy.  

After consideration of the Veteran's and his spouse's lay 
testimony, the Board finds, however, that the preponderance of 
the evidence is against the claim.  First, the service treatment 
records do not document treatment for a growth on his back as 
alleged, nor do they show complaints or treatment for other low 
back symptomatology.  In addition, there is no evidence showing 
arthritis of the lumbar spine in the first post-service year.  

With respect to the etiology of the current low back condition, 
there is persuasive evidence indicating that the condition is due 
to a post-service employment injury.  In this respect, the Social 
Security Administration records include State of Oregon Worker's 
Compensation Board findings.  Those records indicate that in 
August 1985 the Veteran sustained a lumbar strain when he jolted 
his back while operating a bulldozer.  Thereafter, in March 1990, 
the Veteran experienced a shooting pain from his low back into 
his left hip.  The next month, in April 1990, he experienced a 
"terrible hard pain" after operating his tractor, causing him 
to be unable to move for two days.  

In addition, the weight of the competent medical opinion evidence 
is against the claim.  In this respect, the Board finds the 
opinion of the VA examiner in October 2009 to be persuasive.  The 
examiner reviewed the Veteran's claims file and service treatment 
records, conducted a physical examination and took a thorough 
history.  Based on his consideration of such, the examiner opined 
that by the Veteran's own history, the low back did not bother 
him until 1985.  The chiropractic records also showed no 
treatment until the mid-1980's.  The examiner concluded that the 
current low back condition was less likely than not due to an 
injury sustained during active duty service.  

The Board has considered the Veteran's testimony wherein he 
offered his opinion that a low back condition is related to a 
growth incurred during service.  The Board finds, however, that 
the absence of findings of a growth or low back disorder during 
service, a clinical finding of normal spine upon discharge from 
service, the post-service history where no low back disability 
was demonstrated until several years after discharge, a post-
service history of an on-the-job low back injury, and the VA 
examination opinion against the claim are factors that weigh 
against the credibility of the Veteran's testimony.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, because of 
conflicting statements, and that the Board may weigh the absence 
of contemporary medical evidence against lay statements).  

In addition, to the extent that the Veteran is claiming a 
relationship to service-connected disability, the Board has 
reviewed the evidence of record but finds no probative evidence 
showing that the cervical and trapezial muscle strain either 
causes or aggravates the low back disability.  As such, service 
connection on a secondary basis is not warranted.  

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.  

ORDER

An initial rating in excess of 20 percent for chronic cervical 
and trapezial muscle strain is denied.  

An initial rating in excess of 30 percent for migraine and 
cervicogenic headaches is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy, right upper extremity is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy, left upper extremity is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy, right lower extremity is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy, left lower extremity is denied.  

Service connection for residuals of a low back injury is denied.  


REMAND

The Board finds that additional development is warranted as to 
the claim for service connection for trochanteric bursitis of the 
bilateral hips.  The Veteran alleges that a current hip condition 
is secondary to service-connected disability.  Specifically, he 
alleges that his peripheral neuropathy disability has caused him 
to stumble and fall resulting in or aggravating a current 
bilateral hip disability.  In support of his claim he submitted a 
November 2006 letter from D. G., M.D. that indicates that the 
Veteran had decreased sensation below the knees, weakness in his 
tibialis anterior muscles resulting in poor balance and a number 
of falls.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, while a VA examiner in October 2007 provided an opinion as 
to whether peripheral neuropathy caused a bilateral hip 
condition, there is insufficient evidence of record as to whether 
the service-connected disabilities aggravate the hip condition.  

With respect to the claim for a TDIU, the Veteran is in receipt 
of a combined 80 percent rating for service-connected 
disabilities.  Total disability ratings for compensation based on 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a). 

In this matter, the Veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a 
schedular basis, and the determinative issue is whether he is 
unemployable due to service-connected disabilities.  The focus is 
on whether the service-connected conditions would render it 
impossible for the average person to follow a "substantially 
gainful occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

Here, the VA examiner in October 2009 rendered an opinion with 
respect to the Veteran's ability to maintain employment.  The 
examiner noted that the Veteran was not unemployable and would be 
able to participate in sedentary-type work.  The examiner, 
however, only considered the Veteran's service-connected neck and 
cervical spine condition.  No reference was made to his other 
service-connected disabilities, to include migraine and 
cervicogenic headaches and peripheral neuropathy affecting the 
bilateral upper and lower extremities.  

Given such, the Board finds that the opinion is inadequate as it 
fails to consider all the service-connected disabilities.  
Accordingly, further opinion is required.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	 Schedule the Veteran for a VA orthopedic 
examination for purposes of determining 
the current nature, extent and etiology of 
the claimed bilateral hip disability and 
to determine the effect of the Veteran's 
service-connected disabilities on his 
employability.  By necessity, the physical 
examination should include clinical 
findings on the current severity of the 
service-connected bilateral peripheral 
neuropathy of the lower extremities 
disabilities.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  
	
The examiner should offer an opinion as to 
the following:  

a.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any bilateral hip disability is due to 
service-connected peripheral neuropathy of 
the bilateral lower extremities?  

b.  Is it is at least as likely as not that 
a bilateral hip disability is aggravated by 
service-connected peripheral neuropathy of 
the bilateral lower extremities?  

If a bilateral hip condition is found to be 
aggravated by a service-connected 
disability, the examiner should, to the 
extent possible, describe the baseline 
level of the bilateral hip condition prior 
to any such aggravation by the service-
connected disability.  

c.  Is it at least as likely as not, that 
the Veteran's service-connected 
disabilities render him unable to obtain or 
retain substantially gainful employment.  
The physician must render the requested 
opinion without regard to age or the 
impact of any nonservice-connected 
disabilities.

2.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims in light of all 
pertinent evidence and legal authority.  

3.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


